Order entered August 14, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00775-CV

                           IN RE THERESA BARNETT, Relator

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC10-00136

                                         ORDER
                         Before Justices Bridges, Francis, and Lewis

       The Court has before it relator’s August 6, 2013 “Motion for Emergency Relief from

Sanctions Order.” Relator’s petition for writ of mandamus was denied by this Court on July 2,

2013. The sanctions order was signed on July 29, 2013 and applies to a motion to recuse and is

unrelated to the mandamus proceedings. Accordingly, we DENY relator’s August 6, 2013

“Motion for Emergency Relief from Sanctions Order.” We likewise DENY the August 7, 2013

and August 8, 2013 supplemental emergency motions.



                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE